Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/24/20 and 7/1/2021 have been considered.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record teaches or suggests an image forming apparatus comprising a photosensitive member having a surface layer comprising a binder resin with the structure represented by the following formulas:

  
    PNG
    media_image1.png
    238
    396
    media_image1.png
    Greyscale

22 and R23 each independently represent a hydrogen atom, a methyl group, an ethyl group or a phenyl group, or R22 and R23 are linked to C between R22 and R23 shown in the formula (2) to form a cycloalkylidene group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References listed on Form PTO-892 included herewith are cited as related art.


/HOANG X NGO/Primary Examiner, Art Unit 2852